J-S09004-20
J-S09005-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: JOHN L. WALLACE                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :
                                               :
                                               :
                                               :
                                               :   No. 1221 EDA 2018

                 Appeal from the Order Entered March 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-MD-0000356-2018


    IN RE: STEADFAST PROTECTION LLC            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :
                                               :
                                               :
                                               :
                                               :   No. 1222 EDA 2018

                 Appeal from the Order Entered March 23, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-MD-0000356-2018


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

DISSENTING MEMORANDUM BY SHOGAN, J.:                  FILED OCTOBER 09, 2020

        After careful review, I conclude that the trial court erred in granting the

applications for a private detective license in both of the above-captioned

matters. Accordingly, I respectfully dissent.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S09004-20
J-S09005-20

Appeal at 1221 EDA 2018

      Although I agree with a large portion of the rationale espoused by the

Majority, I do not conclude that Wallace possessed or established the required

work experience pursuant to 22 P.S. § 14. Section 14 provides, in part, as

follows:

             Any person, partnership, association, or corporation,
      intending to conduct a private detective business, the business of
      investigator, or the business of watch, guard or patrol agency, or
      the business of a detective agency, and any person, partnership,
      association, or corporation, intending to conduct the business of
      furnishing or supplying information as to the personal character
      of any person, or as to the character or kind of the business and
      occupation of any person, partnership, corporation, society, or
      association, or any person or group of persons, or intending to
      own, conduct, manage or maintain a bureau or agency for the
      above mentioned purposes, or, while engaged in other lawful
      business activities, also intending to engage in any one or more
      of the activities set forth in subsections (a), (b) and (c) of section
      two of this act [22 P.S. § 12], except exclusively as to the financial
      rating, standing and credit responsibility of persons, partnerships,
      associations, or corporations, shall, for each such bureau or
      agency, and for each and every sub-agency, office and branch
      office to be owned, conducted, managed or maintained by such
      person, partnership, association or corporation for the conduct of
      such business, file, in the office of the clerk of the court of quarter
      sessions of the county wherein the principal office of such business
      is located, a written application, duly signed and verified, as
      follows:

      (a) If the applicant is a person, the application shall be signed and
      verified by such person, and if the applicant is a partnership or
      association, the application shall be signed and verified by each
      individual composing or intending to compose such partnership or
      association. The application shall state the full name, age,
      residence, present and previous occupations, of each person or
      individual so signing the same, that he is a citizen of the United
      States, and shall also specify the name of the city, borough,
      township, or incorporated town, stating the street and number if
      the premises have a street and number, and otherwise such apt

                                       -2-
J-S09004-20
J-S09005-20

     description as will reasonably indicate the location thereof, where
     is to be located the principal place of business, and the bureau,
     agency, sub-agency, office or branch office for which the license
     is desired, and such further facts as may be required by the court
     of quarter sessions, to show the good character, competency and
     integrity of each person or individual so signing such application.
     Each person or individual signing such application shall, together
     with such application, submit to the court of quarter sessions his
     photograph, in duplicate, in passport size, and also fingerprints of
     his two hands, recorded in such manner as may be specified by
     the court of quarter sessions. Before approving such application,
     it shall be the duty of the court of quarter sessions to compare
     such fingerprints with fingerprints of criminals now or hereafter
     filed in the records of the Pennsylvania State Police. Every such
     applicant shall establish, to the satisfaction of the court of
     quarter sessions and by at least two duly acknowledged
     certificates, that such applicant, if he be a person, or, in the
     case of a partnership, association, or corporation, at least
     one member of such partnership, association, or
     corporation, has been regularly employed as a detective, or
     shall have been a member of the United States government
     investigative service, a sheriff, a member of the
     Pennsylvania State Police, or a member of a city police
     department of a rank or grade higher than that of
     patrolman, for a period of not less than three years. Such
     application shall be approved as to each person or individual so
     signing the same by not less than five reputable citizens of the
     community in which such applicant resides or transacts business,
     or in which it is proposed to own, conduct, manage or maintain
     the bureau, agency, sub-agency, office or branch office for which
     the license is desired, each of whom shall certify that he has
     personally known the said person or individual for a period of at
     least five years prior to the filing of such application, that he has
     read such application and believes each of the statements made
     therein to be true, that such person is honest, of good character,
     and competent, and not related or connected to the person so
     certifying by blood or marriage. The certificate of approval shall
     be signed by such reputable citizens and duly verified and
     acknowledged by them before an officer authorized to take oaths
     and acknowledgment of deeds.

22 P.S. § 14(a) (emphasis added) (footnote omitted).




                                     -3-
J-S09004-20
J-S09005-20

     The trial court concluded that Wallace satisfied the work experience

requirement and stated as follows:

           Pennsylvania case law is limited as it pertains to the
     operation of the statute governing private detective licenses. To
     be granted a … license, the petitioner must establish that he or
     she was employed as a law enforcement agent of a rank higher
     than patrol man or “regularly employed as a detective” for three
     years or more. See 22 P.S. § 14. In conjunction with filling out the
     application, the applicant must have at least two letters of
     recommendation representing the applicant’s investigatory
     experience. Id. In order to meet the investigatory experience
     requirement under the Private Detective Act of 1953, each
     applicant must have been “a member of the United States
     government investigative service, a sheriff, a member of the
     Pennsylvania State Police, or a member of a city police
     department of a rank or grade higher than that of patrolman,” for
     at least three years. 22 P.S. § 14 (West). In the alternative, an
     applicant seeking a private detective license must establish that
     he has been “regularly employed as a detective” for at least three
     years. Id. The … issue that has been brought before this [c]ourt is
     what qualifies as being “regularly employed as a detective[?]”
     While the Act does not provide a definition for “detective”, it does
     specify an enumerated list of descriptions that qualify as
     investigative experience under the Act, including:

        [(b) “Private detective business” shall also mean and
        include, separately or collectively, the making, for hire,
        reward, or for any consideration whatsoever, of any
        investigation or investigations for the purpose of obtaining
        information with reference to any of the following matters,
        notwithstanding the fact that other functions and services
        may also be performed for fee, hire, or reward:]

           (1) Crimes or wrong done or threatened against the
           government of the United States of America or any
           state or territory of the United States of America.

           (2) The identity, habits, conduct, movements,
           whereabouts, affiliations, associations, transactions,
           reputation, or character, of any person, group of
           persons, association, organization, society, other
           groups of persons, partnership, or corporation.

                                     -4-
J-S09004-20
J-S09005-20


          (3) The credibility of witnesses or other persons.

          (4) The whereabouts of missing persons.

          (5) The location or recovery of lost or stolen property.

          (6) The causes and origin of, or responsibility for,
          fires, or libels, or losses, or accidents, or damage, or
          injuries, to real or personal property.

          (7) The affiliation, connection, or relation, of any
          person, partnership, or corporation, with any union,
          organization, society, or association, or with any
          official member or representative thereof.

          (8) With reference to any person or persons seeking
          employment in the place of any person or persons who
          have quit work by reason of any strike.

          (9) With reference to the conduct, honesty, efficiency,
          loyalty, or activities, employes, … agents, contractors
          and subcontractors.

          (10) The securing of evidence to be used before any
          authorized investigating committee, board of award,
          board of arbitration, or in the trial of civil or criminal
          cases.

          (11) The furnishing, for hire or reward, of watchmen,
          or guards, or private patrolmen, or other persons, to
          protect persons or property, or to prevent the theft of
          the unlawful taking of goods, wares and merchandise,
          or to prevent the misappropriation or concealment of
          goods, wares or merchandise, money, bonds, stocks,
          choses in action, notes, or other valuable documents,
          papers, and articles of value, or to procure the return
          thereof, or the performing of the service of such guard
          or other person, or any of said purposes.




                                    -5-
J-S09004-20
J-S09005-20

       [22 P.S. § 12(b).1]

                                          * * *

              In In re Kuma K-9 Secur. Inc., [506 A.2d 445, 448 (Pa.
       Super. 1986)], the Court specified it was an appropriate approach
       to analyze and compare an applicant’s experience, separately or
       collectively, while considering the list of activities under 22 P.S. §
       12. [Kuma K-9 Sec., Inc.,] 506 A.2d 445, 448 (Pa. Super. 1986).
       The Court stated that the term “regularly employed as a detective”
       was not limited to positions within law enforcement agencies. Id.
       In In re Kuma, the applicant was employed with a private
       detective agency for eleven years and he participated in hundreds
       of investigations, where he had engaged in nine of the eleven
       activities listed under 22 P.S. 12. [Kuma K-9 Sec., Inc.,] at 448.
       Citing this experience, the Court determined the applicant was
       qualified for a private detective license under the statute. Id. at
       449; see also In re Sentry Sec.[, Inc.], 417 A.2d 190 (Pa. Super.
       1980) (stating that an individual who conducted over 800 criminal
       investigations and completed the investigative duties, in the past
       six years as a patrol officer and officer in charge, was a person
       “regularly employed as a detective” within the Private Detective
       Act of 1953).

              Here, [Wallace’s] experience as an interrogator and linguist
       in the United States Marine Corp[s] for five years, undoubtedly
       satisfies the statutory three-year investigative experience
       requirement.2 [Wallace’s] experience as an interrogator and
       linguist is similar to the applicant in In re Kuma who had
       conducted several criminal investigations for private detective
       agency. The Private Detective Act of 1953 mandates experience
       where investigative skills are paramount, as evidenced by the
       statute’s enumerated list. Since the statute does not require the
       applicant’s experience to have been completed within a law
____________________________________________


1  The trial court applied these factors based on this Court’s decision in In re
Kuma K-9 Sec., Inc., 506 A.2d 445 (Pa. Super. 1986). In Kuma K-9 Sec.,
Inc., this Court opined that “the term ‘detective’ or the phrase ‘regularly
employed as a detective’ [are not] limited to persons employed by law
enforcement agencies.” Id. at 447 (citation omitted). A private detective
license may be granted to persons who, although not employed by a law
enforcement agency, obtained experience in the functions of a “private
detective” set forth in Section 12(b). Id. at 448.

                                           -6-
J-S09004-20
J-S09005-20

      enforcement agency, we find that [Wallace’s] experience
      constitutes the investigative skills contemplated by the statute.

            2While [Wallace] did not provide any further evidence
            to establish the duties of an interrogator linguist, this
            [c]ourt gleaned … that an interrogator for the United
            States Marine Corp[s] would conduct interrogations in
            a different language.

Trial Court Opinion, 6/26/19, at 2-5.

      I interpret the work-experience components of Section 14, or the

alternative factors enumerated in Section 12(b), to be a condition precedent

to licensure. It is undisputed that Wallace did not serve as a law enforcement

officer for more than three years above the rank of patrolman. Accordingly,

Wallace could not establish the requirements under Section 14, and the trial

court properly looked to the alternative factors set forth in 22 P.S. § 12(b).

Kuma K-9 Sec., Inc., 506 A.2d at 448. Nevertheless, I discern nothing in

the record establishing that Wallace satisfied the alternative factors.

      In his application, Wallace included his DD-214 form memorializing his

honorable discharge from active duty in the Marine Corps and listing his

primary specialty as a “cryptologic linguist, Spanish[, for a period of] 03 Years,

08 Months[.]” Wallace’s Application, 1/23/18, at Exhibit A. However, the only

information relative to Wallace’s work experience was that he served as an

interrogator and linguist. Trial Court Opinion, 6/26/19, at 1, 2, and 5. The

trial court noted that the Commonwealth objected on the grounds that Wallace

did not satisfy the work-experience requirements; however, without further

inquiry, the trial court granted Wallace’s application. Id. at 2, 5.

                                      -7-
J-S09004-20
J-S09005-20

      In its opinion, the trial court cited Kuma K-9 Sec., Inc., and Sentry

Sec., Inc., in support of its conclusion. Trial Court Opinion, 6/26/19, at 4-5.

Those cases are distinguishable.

      In Kuma K-9 Sec., Inc., the applicant produced evidence that “he took

part in hundreds of investigations involving nine of the eleven activities listed

in 22 P.S. § 12(b).” Kuma K-9 Sec., Inc., 506 A.2d at 448. Similarly, in

Sentry   Sec.,   Inc.,   the   applicant   testified   that   he   “participated   in

investigations involving over 800 criminal arrests” while employed as a police

officer involving “interviewing witnesses and suspects, obtaining physical

evidence, preparing complaints and testifying in court.” Sentry Sec., Inc.,

417 A.2d at 192.

      In the case at bar, there was no evidence regarding Wallace’s

experience. I fail to see how the trial court “gleaned” Wallace’s qualifications

in the absence of any evidence. Trial Court Opinion, 6/26/19, at 5 n.2. Based

on the record, I am unable to agree with the trial court’s finding. Rather, I

conclude that Wallace failed to satisfy any of the factors from Section 12(b),

i.e., the condition precedent, to be an eligible candidate for a license.

Therefore, I would find that the trial court erred when it granted Wallace’s

application for a private detective license, and I would reverse the order

appealed at 1221 EDA 2018.




                                      -8-
J-S09004-20
J-S09005-20

Appeal at 1222 EDA 2018

       In the appeal at 1222 EDA 2018, the Commonwealth avers that the trial

court erred in granting Steadfast, a business entity, a private detective

license.   The Commonwealth asserts that the sole member of Steadfast,

Wallace, was not qualified for a license in his individual capacity, and

therefore, Steadfast was not qualified for a license. Commonwealth’s Brief at

7. The record does not reveal a separate trial court opinion at this docket

number. However, the facts are the same, except that this appeal involves

the order granting Steadfast a private detective license.

       Pursuant to 22 P.S. § 14(b), a business entity does not qualify for a

private detective license unless the entity’s owners and officers satisfy the

requirements set forth for an individual under 22 P.S. § 14(a).2       See Kuma

____________________________________________


2   Section 14(b) states as follows:

              (b) If the applicant is a corporation, the application
              shall be signed and verified by the president,
              secretary and treasurer thereof, and shall specify the
              name of the corporation, the date and place of its
              incorporation, the location of its principal place of
              business, and the name of the city, borough township,
              or incorporated town, stating the street and number if
              the premises have a street and number, and
              otherwise such apt description as will reasonably
              indicate the location thereof, where is to be located
              the bureau, agency, sub-agency, office or branch
              office for which the license is desired, the amount of
              the corporation’s outstanding paid up capital stock
              and whether paid in cash or property, and, if in
              property, the nature of the same, and shall be



                                           -9-
J-S09004-20
J-S09005-20

K-9 Sec., Inc., 506 A.2d at 448 (in order for a business entity to possess a

private detective license, an eligible, individual applicant must satisfy the

qualifications for a license); see also 22 P.S. §§ 14, 16 (enumerating the

qualifications for a business entity to obtain a license). Thus, Steadfast could

not obtain a license unless Wallace, as Steadfast’s sole owner and officer,3

satisfied the requirements for licensure. 22 P.S. § 14(b).

       In the appeal at 1221 EDA 2018, I concluded that the trial court erred

in granting Wallace a private detective license because Wallace did not meet


____________________________________________


              accompanied by a duly certified copy of its certificate
              of incorporation. Each and every requirement of
              clause (a) of this section as to a person or
              individual member of a partnership or
              association shall apply to the president,
              secretary and treasurer, and each such officer,
              his successor and successors, shall, prior to
              entering upon the discharge of his duties, sign
              and verify a like statement, approved in like
              manner, as is by clause (a) prescribed in the
              case of a person or individual member of a
              partnership or association. In the event of the
              death, resignation or removal of such officer, due
              notice of that fact shall forthwith be given in writing
              to the court of quarter sessions, together with a copy
              of the minutes of any meeting of the board of directors
              of said corporation, certified by the secretary,
              indicating the death, resignation or removal of such
              officer, and the election or designation of the
              successor of such deceased, resigned or removed
              officer.

22 P.S. § 14(b) (emphasis added).

3  Wallace is the sole owner of Steadfast and the individual applicant on
Steadfast’s behalf. Steadfast’s Application, 1/23/18.

                                          - 10 -
J-S09004-20
J-S09005-20

the statutory qualifications. Because I conclude that Wallace is not qualified

for a license, I would find that Steadfast does not have a qualified applicant.

Accordingly, I conclude that Steadfast is not eligible for a private detective

license as a business entity. Kuma K-9 Sec., Inc., 506 A.2d at 448; 22 P.S.

§§ 14, 16. I would reverse the order granting Steadfast a private detective

license.

Conclusion:

      In sum, I conclude that the trial court erred in granting Wallace a license

because Wallace failed to satisfy the minimum qualifications, and I would

reverse the order appealed at 1221 EDA 2018.          Because I conclude that

Wallace was not qualified to obtain a private detective license, I also conclude

that Steadfast, having Wallace as its sole owner and officer, did not qualify for

a license as a business entity.    Therefore, I would also reverse the order

appealed at 1222 EDA 2018.




                                     - 11 -